PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




										
In re Patent No.  9,378,099
Issue Date: June 28, 2016
Application No. 14/322,011
Filed: July 2, 2014     
Attorney Docket No. CST-01603/P60 
:
:
:                        ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.378(b), filed November 9, 2020, 
to accept the unintentionally delayed payment of a maintenance fee for the above-identified 
patent.

The petition is GRANTED.

This patent expired on June 29, 2020, for failure to pay the three and one-half year 
Maintenance fee.
  
The maintenance fee is hereby accepted and the above-identified patent is reinstated as 
of the mail date of this decision.  

It is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue.  Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay.  In the event that such an inquiry has not been made, petitioner must make such an inquiry.  If such inquiry results in the discovery that the delay in paying the maintenance fee under 37 CFR 1.378(b) was intentional, petitioner must notify the Office.

The application file does not indicate a change of address has been filed in this case, although the address given on the petition differs from the address of record.  If applicable, a change of address should be filed in this case in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address noted on the petition.  However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record. 

 

(571) 272-4618.

The patent file is being forwarded to Files Repository.




/KIMBERLY A INABINET/Paralegal Specialist, OPET                                                                                                                                                                                                         



cc:	Marisa Whitaker
	9 Lake Bellevue Drive
	Ste. 208
	Bellevue, WA  98005